Name: Commission Regulation (EC) No 2198/2003 of 16 December 2003 amending Regulation (EC) No 464/1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid arrangements for prunes
 Type: Regulation
 Subject Matter: foodstuff;  economic policy;  consumption;  plant product;  cooperation policy
 Date Published: nan

 Avis juridique important|32003R2198Commission Regulation (EC) No 2198/2003 of 16 December 2003 amending Regulation (EC) No 464/1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid arrangements for prunes Official Journal L 328 , 17/12/2003 P. 0020 - 0020Commission Regulation (EC) No 2198/2003of 16 December 2003amending Regulation (EC) No 464/1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid arrangements for prunesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the market in products processed from fruit and vegetables(1), as last amended by Commission Regulation (EC) No 453/2002(2), and in particular Article 6c(7) thereof,Whereas:(1) Commission Regulation (EC) No 464/1999(3) lays down detailed rules for the application of Regulation (EC) No 2201/96 as regards aid arrangements for prunes.(2) To make the minimum price system more rigorous, it should be specified that the waste content should not be taken into account when calculating the price to be paid by processors.(3) The control mechanisms for the prune production aid scheme should be improved by clarifying the rules for the raw material checks to be carried out by the Member States.(4) Regulation (EC) No 464/1999 should therefore be amended.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 464/1999 is hereby amended as follows:1. Article 2 is replaced by the following:"Article 2To qualify for payment of the aid referred to in Article 6a of Regulation (EC) No 2201/96, prunes must comply with the characteristics set out in Annex I(B) and have been obtained from dried plums complying with the characteristics set out in Annex I(A) for which the minimum price has been paid in full, on the basis of the quantities delivered free from waste."2. Article 6 is replaced by the following:"Article 6Member States shall take the necessary steps to satisfy themselves, in particular by checking stock records, that the overall quantities marketed or held in stock by each processor match the quantities for which aid is paid."3. Point 3 of Section I of Annex I(B) is replaced by the following:"3. The lots of prunes must be checked by the processor when they arrive on the processor's premises, in the presence of a representative of the producer organisation, and must be size-graded unless intended for industrial use."Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 72, 14.3.2002, p. 9.(3) OJ L 56, 4.3.1999, p. 8.